Title: Thomas Jefferson to John H. Cocke, 5 August 1814
From: Jefferson, Thomas
To: Cocke, John Hartwell


          Dear Sir  Monticello Aug. 5. 14.
          I had expected long ere this that the sale of my flour in the hands of Messrs Gibson & Jefferson in Richmond would have enabled me to send you an order on them for the price of the horse you were so kind as to furnish me with: and the rather as I had desired mr Gibson, as I informed you, to sell it for whatever he could get, & this I have been constantly repeating & expecting. but by our last mail he assures me he has not been able to sell a
			 barrel, altho he has offered it at 3¼.D. and in fact that none can be sold at any price.the great collection of force at Norfolk gives hope of a sensible demand as their consumption will be considerable, and can be supplied only from James river. the prospects of peace too, which every symptom favors, the moment they make
			 impression on the merchants, will put them into motion. I
			 can only hope then
			 that a speedy change in the present
			 state of things, may enable mr Gibson to comply with my instructions, and myself to send you the order promised. in the mean time I am constrained to ask your indulgence. with my regret for this unexpected failure be pleased to accept the assurance of my great esteem and respect.
          Th:
            Jefferson
        